 628DECISIONSOF NATIONALLABOR RELATIONS BOARDCochise Airlines and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local 310, Petitioner.Case 28-RC-2722November 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer HarrolieseBrown on April 30, 1974. The Regional Director forRegion 28 then transferred the case to the Board fordecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:The Employer is an Arizona corporation with itsprincipal place of business at the Tucson Interna-tional Airport in Arizona. It is a scheduled passengerand freight air carrier operating an average of 40flights a day, with 4 airplanes, all within the State ofArizona. Cochise also provides a charter flight ser-vice intrastate and interstate. These interstate char-ters are an average of no more than 400 miles indistance from Phoenix, and the Employer's counselasserts that these flights represent less than 2 percentof the Employer's gross income. The Employer car-ries no United States mail.Cochise has interline arrangements with air car-riers engaged in interstate commerce. Approximately60 percent of the passengers carried by the Employerare involved in these interline arrangements. At pres-ent Cochise has a contract with American Air Linesto fulfill American's obligations under the Civil Aer-onautics Board to provide air carrier service fromPhoenix to Douglas, Arizona. This contract will ex-pire in October 1974.Section 2(2) of the Act provides, in pertinent part,that the term "employer" as used in the NationalLabor Relations Act shall not include any personsubject to the Railway Labor Act.Accordingly, because of the nature of the jurisdic-tional question presented here, we requested the Na-tionalMediation Board to study the record in thiscase and determine the applicability of the RailwayLabor Act to the Employer. In reply, we were admin-istratively advised by the National Mediation Boardas follows:A review of the record materials submittedwith your request, and independent research bytheNationalMediation Board, confirms thatCochise Airlines engages in regular interstate aircommon carriage by providing scheduled, char-ter and substitute air carrier transportation serv-ices. It is also noted that a very substantial per-centage (60%) of Cochise's passengers fly on in-terline tickets.Therefore, the National Mediation Board hasconcluded that Cochise Airlines' operations fallwithin the jurisdictional scope of Section 201 ofTitle II of the Railway Labor Act.In view of the foregoing, we shall dismiss the peti-tion.ORDERIt is hereby ordered that the petition in Case 28-RC-2722 be, and it herebyis,dismissed.214 NLRB No. 97